           Case 1:19-cv-11102-LJL-SN Document 30 Filed 01/04/21 Page 1 of 1




U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K
-----------------------------------------------------------------X                                                     J a n. 4,
                                                                                                                       Jan.   4, 22021
                                                                                                                                   021

D E B R A H A R RI S,

                                                      Pl ai ntiff,                                      1 9 -C V -1 1 1 0 2 (S N)

                                - a g ai nst-                                                                   O R DE R

J. C. P E N N E Y C O R P O R A TI O N, I N C. ,

                                                      D ef e n d a nt.

-----------------------------------------------------------------X

S A R A H N E T B U R N, U nit e d St at es M a gist r at e J u d g e :

             O n N o v e m b er 4, 2 0 2 0, t h e C o urt iss u e d a n Or d er dir e cti n g t h e p arti es t o fil e a j oi nt l ett er

u p d ati n g t h e C o urt as t o t h e st at us of t h e b a n kr u pt c y pr o c e e di n gs b y D e c e m b er 2 2, 2 0 2 0. T o

d at e, n o s u c h l ett er h as b e e n fil e d. A c c or di n gl y, t h e p arti es ar e dir e ct e d t o c o m pl y wit h t h e

C o urt’s pr e vi o us Or d er, a n d fil e a st at us l ett er n o l at er t h a n J a n u ar y 5, 2 0 2 1.

S O O R D E R E D.




D A T E D:            J a n u ar y 4, 2 0 2 1
                      N e w Y or k, N e w Y or k
